 1

 2

 3

 4

 5

 6

 7

 8                          IN THE UNITED STATES DISTRICT COURT

 9                        FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    PATTI E. STEELE,                                  No. 2:15-CV-1335-DMC
12                       Plaintiff,
13           v.                                         ORDER
14    COMMISSIONER OF SOCIAL
      SECURITY,
15
                         Defendant.
16

17

18                  Plaintiff, who is proceeding with retained counsel, brings this action for judicial

19   review of a final decision of the Commissioner of Social Security under 42 U.S.C. § 405(g).

20   Pending before the court is plaintiff’s motion for an award of attorney’s fees pursuant to the

21   Equal Access to Justice Act (EAJA) (Doc. 26).

22                  Defendant argues plaintiff’s motion is untimely. The court agrees. Plaintiff

23   concedes her motion for EAJA fees is untimely, but argues defendant should be equitably

24   estopped from arguing lack of timeliness. According to plaintiff’s counsel, he relied on

25   defendant’s practice of settling EAJA fee awards by way of stipulations filed after the deadline

26   for filing a motion for EAJA fees where a “meet and confer” letter was sent to defendant before

27   the deadline. Though plaintiff argues case law supports her position, the cases cited by plaintiff

28   do not appear to do so. Specifically, plaintiff cites Morgan v. Heckler in support of her estoppel
                                                       1
 1   argument but the court in that case held estopped against the government requires a showing of

 2   “affirmative misconduct going beyond mere negligence.” 779 F.2d 544, 545 (9th Cir. 1985).

 3          Plaintiff has made no showing whatsoever of affirmative misconduct on the part of

 4   defendant. Moreover, the instances cited by plaintiff in which defendant accepted stipulations

 5   after the EAJA filing deadline are unpersuasive because, unlike the current case, those cases

 6   involved EAJA fee stipulations, not formal motions subject to the timeliness requirements of the

 7   statute. See 28 U.S.C. § 2412(d)(1)(B) (discussing time for submitting application for fees).

 8                  Plaintiff’s motion is denied as untimely. See Van v. Barnhart, 483 F.3d 600 (9th

 9   Cir. 2007).

10                  IT IS SO ORDERED.

11

12   Dated: February 27, 2019
                                                          ____________________________________
13                                                        DENNIS M. COTA
14                                                        UNITED STATES MAGISTRATE JUDGE

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                      2
